Citation Nr: 0317171	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  95 37 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for kidney stones prior to October 17, 2000.

2.  Entitlement to an initial evaluation in excess of 30 
percent for kidney stones from October 17, 2000.

3.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative changes of the right shoulder.

4.  Entitlement to an initial evaluation in excess of 30 
percent for degenerative changes of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1998 
from the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted 
entitlement service connection for kidney stones, status post 
operative, and assigned an evaluation of 10 percent effective 
from March 1993.  The RO also granted entitlement to service 
connection for degenerative changes of the right shoulder and 
of the left shoulder.  An evaluation of 20 percent was 
assigned for each shoulder effective from April 1994.  

The Board remanded the claim in June 1997 for further 
development and subsequently, the claim was returned to the 
Board.  The Board noted, however, that the benefit sought on 
appeal (entitlement to service connection for kidney stones 
and entitlement to service connection for a bilateral 
shoulder disorder) had been granted.  The Board determined 
that the veteran had filed a notice of disagreement 
expressing dissatisfaction for the ratings assigned for 
kidney stones and degenerative arthritis of both shoulders.  
The Board remanded the claim in June 1999 for the RO to issue 
an SOC.

During the pending appeal in March 2001 the RO assigned a 30 
percent evaluation for post-operative kidney stones effective 
from October 2000.  While this is the maximum schedular 
evaluation for this condition, the Board notes that the 30 
percent was assigned effective from October 2000 and thus the 
10 percent evaluation remains in effect for the period prior 
to October 2000.

Also during the pending appeal a 30 percent evaluation was 
assigned for arthritis of the left shoulder and a 40 percent 
evaluation was assigned for arthritis of the right shoulder.  

In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims) (hereinafter 
CAVC) held that when the veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2002).  

The appellant was notified in October 2002 that the Board was 
developing the case and had requested that the VA Medical 
Center in Long Beach, California, schedule him for an 
examination.  He would be notified by the Long Beach VA 
Medical Center when and where to report.  The veteran 
reported for his scheduled examinations in November and 
December 2002 and additional evidence was obtained.  

The appellant was notified in February 2003 that the Board 
had obtained a copy of the examination report from the VA 
Medical Center Long Beach, California and intended to 
consider this evidence in deciding his appeal.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the U.S. Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the agency of 
original jurisdiction.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which ...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

The CAFC also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and requires a response period of 
"not less than 30 days to respond to the notice".  The CAFC 
held this is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  

The Board notes that the appellant's representative 
prospectively waived initial consideration of this evidence 
by the agency of original jurisdiction in the event that the 
CAFC overturned the regulations allowing the Board to 
consider evidence obtained through development.  
Nevertheless, the case must be remanded to comply with due 
process requirements as to providing notice of the evidence 
obtained.   

In addition, the CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

In this case, the RO has not issued a development letter 
consistent with the notice requirements of the VCAA on the 
issues of entitlement to an initial evaluation in excess of 
10 percent for kidney stones prior to October 17, 2000; 
entitlement to an initial evaluation in excess of 30 percent 
for kidney stones from October 17, 2000; entitlement to an 
initial evaluation in excess of 40 percent for degenerative 
changes of the right shoulder; and entitlement to an initial 
evaluation in excess of 30 percent for degenerative changes 
of the left shoulder.  The failure to do so amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand for compliance with the notice 
and duty to assist provisions contained in the new law.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter on the issues of 
entitlement to an initial evaluation in 
excess of 10 percent for kidney stones 
prior to October 17, 2000; entitlement to 
an initial evaluation in excess of 30 
percent for kidney stones from October 
17, 2000; entitlement to an initial 
evaluation in excess of 40 percent for 
degenerative changes of the right 
shoulder; and entitlement to an initial 
evaluation in excess of 30 percent for 
degenerative changes of the left shoulder 
consistent with the notice requirements 
of the VCAA, as clarified by Quartuccio, 
supra. 

3.  The RO should review the additionally 
obtained evidence, to include the 
November and December 1992 VA 
examinations to ensure that they are 
responsive to and in complete compliance 
with the Board's development and if they 
are not, the RO should implement 
corrective procedures, to include the 
scheduling of another VA examination if 
warranted.  The Board errs as a matter of 
law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 10 
percent for kidney stones prior to October 
17, 2000; entitlement to an initial 
evaluation in excess of 30 percent for 
kidney stones from October 17, 2000; 
entitlement to an initial evaluation in 
excess of 40 percent for degenerative 
changes of the right shoulder; and 
entitlement to an initial evaluation in 
excess of 30 percent for degenerative 
changes of the left shoulder.  The RO 
should document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).

This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
April 2000 statement of the case on the 
issue of an increased evaluation for 
kidney stones and the June 2001 
supplemental statement of the case on the 
issues of an increased evaluation for 
bilateral shoulder disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claims 
for increased evaluation.  38 C.F.R. § 3.655 (2002).  
Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566(1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


